Case 4:19-cr-00009-GKF Document 30 Filed in USDC ND/OK on 02/15/19 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF OKLAHOMA

  UNITED STATES OF AMERICA,                 )
                                            )
                       Plaintiff,           )
  v.                                        ) Case No. 19-CR-00009-GKF
                                            )
 HONGJIN TAN,                               )
                                            )
                    Defendant.              )

                        GOVERNMENT’S MOTION FOR
                      TRADE SECRET PROTECTIVE ORDER

       Comes now the United States, by and through, Joel-lyn McCormick, Assistant

United States Attorney, and hereby requests a Trade Secret Protective Order pursuant to

18 U.S.C. § 1835, and Federal Rule of Criminal Procedure 16(d):

       1.     The undersigned Assistant United States Attorney has consulted with defense

counsel, Ryan Ray, in reference to the government’s Motion for General Protective Order

(Dkt. #29), and Mr. Ray advised that the defense disputes that this case involves Trade

Secret Information and wishes to be heard on that issue. To the extent the defense

maintains the referenced position, the government would note the defendant’s objection to

this Motion for Trade Secret Protective Order.

       2.     The government has in its possession discovery materials belonging to or

obtained from Company A (as defined in the Indictment). As used in the requested

Protective Order, “Trade Secret Information” would include all materials belonging to or

obtained from Company A that contain, are alleged to contain, or may contain, trade secrets
Case 4:19-cr-00009-GKF Document 30 Filed in USDC ND/OK on 02/15/19 Page 2 of 8




or confidential or proprietary business information. This designation shall apply to these

materials regardless of how they were obtained by the government.

       3.     The government seeks the Court’s issuance of a Trade Secret Protective

Order to limit and control circulation of Trade Secret Information (TSI).

       4.     For purposes of this motion, the government acknowledges that a designation

of documents or information as TSI shall have no evidentiary effect and Defendant reserves

the right to dispute that designation at trial or on appeal.

       5.     The government will designate the documents or other materials as TSI in its

production of discovery materials to the defense. Since the proposed order is primarily

intended to facilitate the production of discovery materials, the government reserves the

right to change the designation of materials from non-TSI to TSI by notifying the defense

in writing. Any re-designated materials must be treated in accordance with the terms of

this protective order

       6.     The government requests the Court issue an order directing defense counsel

and their office staff, including paralegals, legal assistants, investigators, and secretaries,

(collectively “the defense”) and Defendant maintain TSI discovery materials, including

any copies the defense makes, as follows:

              a.        The defense and Defendant use TSI discovery materials solely and

                        exclusively in connection with this case (including investigation, trial

                        preparation, trial, and appeal), and not for any commercial or other

                        purpose.



                                                2
Case 4:19-cr-00009-GKF Document 30 Filed in USDC ND/OK on 02/15/19 Page 3 of 8




            b.    Any copy of the discovery materials be maintained by the defense at

                  their law firm in a secure location and on one or more computers that

                  are not connected to the Internet at any time after the materials are

                  received. TSI discovery materials shall not be copied except as

                  necessary for the preparation of the defense.

            c.    A copy of this protective order be kept with the copies of the TSI

                  discovery materials at all times.

            d.    Under no circumstances shall the discovery materials be transported

                  or sent outside the United States without prior court approval.

            e.    The only persons able to view or access the discovery materials be

                  limited to defense, Defendant, and any experts designated by the

                  defense (as detailed below). Defendant be allowed access and view

                  the discovery materials solely in the presence of counsel and under

                  direct supervision and control of counsel. Defendant may not take

                  notes or have copies of TSI discovery.

            f.    Persons viewing the discovery materials not have any access until

                  each have certified in writing that they have read, understand, and

                  agree to the terms of the Court’s Trade Secret Protective Order and

                  manifested their assent to be bound by the order, and subject to the

                  jurisdiction of the Court for the purpose of proceedings relating to the

                  performance under, compliance with, or violation of the Trade Secret

                  Protective Order.

                                          3
Case 4:19-cr-00009-GKF Document 30 Filed in USDC ND/OK on 02/15/19 Page 4 of 8




            g.    The defense or Defendant refrain from disclosing or describing any of

                  the TSI discovery materials to any other person or entity other than

                  the government or this Court. Should the parties need to disclose or

                  describe any of the discovery materials to this Court, it shall do so

                  under seal. Should the defense or Defendant need to disclose or

                  describe any of the discovery materials to any other court or during

                  any other legal proceedings, it shall do so only with notice to the

                  government and after gaining permission from this Court.

            h.    The defense and Defendant may describe or provide copies of the

                  discovery materials to any expert retained by them, whether testifying

                  or non-testifying, but only if:

                  (i)    The defense and Defendant first disclose the expert’s identity

                         and resume to the government, at least, 14 days before

                         disclosure. If the government objects to the disclosure during

                         this 14-day period, it may file such objection with the Court.

                         The defense and Defendant shall not disclose or describe the

                         substance of the discovery materials to the identified expert

                         until this Court rules on the objections and the defense’

                         response.

                  (ii)   The defense and Defendant shall not be permitted to retain an

                         expert who is a former or current employee, consultant, officer,

                         proprietor, director, agent, or owner of any competitor of

                                           4
Case 4:19-cr-00009-GKF Document 30 Filed in USDC ND/OK on 02/15/19 Page 5 of 8




                          Company A absent extraordinary good cause shown. Such a

                          former or current relationship shall otherwise constitute an

                          appropriate ground for objection to the disclosure. Moreover,

                          any expert retained by the defense or Defendant must agree to

                          not work as a consultant, employee, officer, owner, or agent of

                          a competitor to Company A for five years following the

                          cessation of this prosecution at the trial court level.

                  (iii)   Before obtaining any discovery materials, the expert shall be

                      required to sign a copy of the Acknowledgment of the Trade Secret

                      Protected Order, and by doing so, agrees (a) to maintain the

                      discovery materials in accordance with the procedures ordered by

                      the Court as if they were members of the defense; (b) to review

                      and use the discovery materials solely for the purposes of assisting

                      the defense in this case, and not for any commercial or other

                      purpose; and (c) to be subject to the jurisdiction of this Court for

                      purposes of enforcing the Protective Order and sanctioning any

                      violations thereof. The expert’s Acknowledgement shall be filed

                      with the Court under seal.

                  (iv)    The procedures outlined above also govern the expert’s use,

                          maintenance, disclosure, and safekeeping of the evidence,

                          except that the expert may review the discovery materials at

                          their offices, but only under the same secure conditions

                                            5
Case 4:19-cr-00009-GKF Document 30 Filed in USDC ND/OK on 02/15/19 Page 6 of 8




                            provided above. After any review, the expert shall return to

                            defense counsel the discovery materials to be maintained

                            securely under the conditions provided above.

       7.     The government requests that defense counsel keep an up-to-date list or log

of all counsel, staff, experts, and agents who have accessed TSI information or had it

described to them.

       8.     The government further requests that defense counsel be required to

promptly notify the government and this Court if any discovery materials are disclosed to

anyone not specifically designated in the Court’s Trade Secret Protective Order or any

other Order of the Court, either intentionally or unintentionally. If such unapproved

disclosure occurs, the defense must immediately use its best efforts to retrieve all

unauthorized copies of the discovery materials; inform the recipients of the terms of this

Order; and request the recipient to execute the Acknowledgment of the Trade Secret

Protected Order.

       9.     The government further requests at the end of these proceedings, the defense,

and any defense experts return all of the discovery materials and any copies to the

government, except as directed by the Court.

       10.    The government further requests that violation of the Court’s Trade Secret

Protective Order be punishable by contempt of court, whatever other sanction the Court

deems just, and/or any other sanctions which are legally available.

       11.    The government seeks this Trade Secret Protective Order to govern pretrial

discovery and it is contemplated that an additional protective order will be sought to cover

                                             6
Case 4:19-cr-00009-GKF Document 30 Filed in USDC ND/OK on 02/15/19 Page 7 of 8




disclosure issues during any trial. The government asks the Court to direct that any pre-

trial court filings containing TSI materials (or descriptions of the information contained in

those materials) be filed under seal, with the TSI (or descriptions thereof) clearly identified

as such. The government asks the Court to order that any portions of transcripts of

proceedings in which TSI is discussed also be sealed and access restricted to persons who

are subject to the Protective Order.

       WHEREFORE, the United States respectfully requests this Court grant its Motion

for Trade Secret Protective Order.

                                           Respectfully Submitted,

                                           R. TRENT SHORES
                                           United States Attorney
                                           Northern District of Oklahoma



                                           JOEL-LYN A. McCORMICK, OBA#18240
                                           Assistant United States Attorney
                                           110 West Seventh Street, Suite 300
                                           Tulsa, OK 74119-1029
                                           (918) 382-2700




                                              7
Case 4:19-cr-00009-GKF Document 30 Filed in USDC ND/OK on 02/15/19 Page 8 of 8




                             CERTIFICATE OF SERVICE

       I hereby certify that on this 15th day of February, 2019, I electronically transmitted
the foregoing document to the Clerk of the Court using the ECF System for filing and
transmittal of a Notice of Electronic Filing to the following ECF registrants:

       Ryan A. Ray, Esq.
       Rar@nwcjlaw.com
       Attorney for Defendant


                                                  /s/ Joel-lyn A. McCormick
                                                  Joel-lyn A. McCormick
                                                  Assistant United States Attorney




                                             8
